Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2.         This communication is a first office action, non-final rejection on the merits.  Claims 1-18, as originally filed, are currently pending and have been considered below.
Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
5.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control circuit”, “lighting unit”, “communication circuit” and “a memory unit” in claims 1 and 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
6.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
7.         The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.       This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
9.       Claims 1-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over LEE (US 2012/0299509 A1) (hereinafter LEE) in view of Turvy Jr. (US 9820361 B1) (hereinafter Turvy Jr.).

               Regarding claim 1, LEE discloses a system for indicating locations within an area (Abstract, A lighting system to control the lighting device, and a controller to assign an address to the lighting device, para 026, control lighting based on a particular zone or group of light sources (e.g., a floor or room)), comprising: 
a plurality of lighting apparatuses, which are installed at different locations within the area (para 028, control a large number of LEDs, either individually or as a group (e.g., room, floor, or building)), forming a mesh network, and each of the plurality of lighting apparatuses is assigned with an identifier that is used to locate the lighting apparatus with a color or a pattern (para 037, controlling lighting devices to turn on/off or to change a dimming and use network support star, cluster tree and  mesh Network topologies, para 0121, light emitting unit blink according to a predetermined pattern, para 146,  lighting system include a lighting device and a controller to assign an address to lighting device and, wherein lighting device have address and network identifier); 
wherein each of the plurality of lighting apparatuses comprises: a control circuit used to operate the lighting apparatus (para 0141, system use button setting mode, Abstract, controller compares first network identifier to a second network identifier, para 055, lighting controller 20 control signals to lighting device L (e.g., bridge devices, lighting apparatus, switch or sensor) to control same); 
a lighting unit, controlled by the control circuit, including a light source that is activated to illuminate the color or the pattern associated with the identifier of the lighting apparatus on a region for indicating where the lighting apparatus is located under the second mode (para 063, building B include a switch 60 to control one or more of lighting apparatuses 41 to 4N, 51 to 5M (e.g., dimming or to turn lighting apparatuses on/off), para 072, setting module 610 program switch 620(I.e. switch first or second mode) and a plurality of lighting devices 631 to 63N (N: a positive integer) to assign addresses in lighting system); and 
a communication circuit, controlled by the control circuit, used to transmit signals generated by the control circuit or receive signals from another device over the mesh network (para 037, controlling lighting devices to turn on/off or to change a dimming and use network support star, cluster tree and  mesh Network topologies).
LEE specifically fails to disclose a control circuit used to operate the lighting apparatus with a first mode or a second mode.
In analogous art, Turvy Jr. discloses a control circuit used to operate the lighting apparatus with a first mode or a second mode (col. 6, lines 34-41, lighting control devices transition to sleep mode and transition to operational mode (i.e. first or second mode), col. 13, lines 10-13, lighting control event turn on/off or dim using lighting control group identifier, control characteristics such as set points, modes, and ranges. col. 22, lines 33-36, control mode that permits integrated detector(s) to exert control (lights on/off, dim up/down) of light fixture).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of  lighting system to improve the operation of lighting to allow a more efficient utilization and conservation of energy resources disclosed by LEE to use intelligent control node responsive to the switch  or a detector to generate a sensing signal and to receive and respond to the sensing signal as taught by Turvy Jr. to use lighting control devices within the group and assists in the communication of lighting control events and can visualize the group network topology as a star with the group monitor as the central node and remainder of the group's lighting control devices at points of the star. [Turvy Jr., col. 6, lines 42-53].
Regarding claim 2, LEE discloses the system according to claim 1, wherein the area is divided into multiple regions that are indicated by different combinations of colors, patterns or floors illuminated by the lighting units of the plurality of lighting apparatuses separately (Fig. 4A, para 024, emit light in a variety of colors, autonomy of design, and so on, para 099, control command may control colors or a degree of dimming, or the like, control command may include detailed information related to the pattern of the blinking, blink period, kinds of colors, or a degree of dimming).
Regarding claim 3, LEE discloses the system according to claim 1, wherein the area is divided into multiple regions that are indicated by different combinations of colors and patterns illuminated by the lighting units of the plurality of lighting apparatuses separately (para 099, control command may control colors or a degree of dimming, or the like, control command may include detailed information related to the pattern of the blinking, blink period, kinds of colors, or a degree of dimming).
Regarding claim 4, LEE discloses the system according to claim 1, wherein the area is divided into multiple regions that are indicated by different combinations of colors, patterns and floors illuminated by the lighting units of the plurality of lighting apparatuses separately (para 099, control command may include detailed information related to the pattern of the blinking, blink period, kinds of colors, or a degree of dimming, para 0124, 0141, switch group setting configuration and displayed after floors information setting is finished in FIG. 16.).
Regarding claim 5, LEE discloses the system according to claim 1, further comprising a control center that receives the identifier from one of the plurality of lighting apparatuses over the mesh network under the second mode, and the control center is able to locate the lighting apparatus according to the identifier (para 028, control a large number of LEDs, either individually or as a group (e.g., room, floor, or building), para 146,  lighting system include a lighting device and a controller to assign an address to lighting device and, wherein lighting device have address and network identifier).
Regarding claim 6, LEE discloses the system according to claim 1, wherein, when the lighting apparatus determines any abnormal event occurs, the identifier is sent to a control center (para 026, controller manage equipment (e.g., schedules, fault detection, etc.), para 146,  lighting system device have address and network identifier).
Regarding claim 7, LEE discloses the system according to claim 6, wherein the lighting apparatus performs life detection to determine whether the abnormal event occurs and in response to determining that the abnormal event occurs, the identifier is sent to the control center (para 026, controller manage equipment (e.g., schedules, fault detection, etc.), para 146,  lighting system device have address and network identifier, para 038, FIG. 3 (PAN) having tree topology and ZigBee 310 located in center).
Regarding claim 8, LEE discloses the system according to claim 7, wherein the life detection includes image motion detection, CSI breathing detection or CSI motion detection (para 043, lighting apparatuses 41 to 4N, 51 to 5M, switch 60, or sensor 70, para 069, controlling and monitoring the lighting apparatus 41 to 4N, 51 to 5M, the switch 60, and/or the sensor 70).
Turvy Jr. discloses control mode that permits integrated detector(s) to exert control (lights on/off, dim up/down) of light fixture [col. 22, lines 33-36] and sensors, such as infrared sensors for occupancy or  motion detection, daylight sensor, an audio sensor, a temperature sensor, or other environmental sensor [col. 16, lines 10-15].
Regarding claim 9, LEE fails to disclose the system according to claim 8, wherein, in the lighting apparatus, the image motion detection is performed based on the series of images of the zone.
In analogous art, Turvy Jr. discloses the system according to claim 8, wherein, in the lighting apparatus, the image motion detection is performed based on the series of images of the zone (col. 13, lines 10-13, lighting control event turn on/off or dim using lighting control group identifier, control characteristics such as set points, modes, and ranges, col. 22, lines 33-36] and sensors, such as infrared sensors for occupancy or  motion detection, daylight sensor, an audio sensor, a temperature sensor, or other environmental sensor [col. 16, lines 10-15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of  lighting system to improve the operation of lighting to allow a more efficient utilization and conservation of energy resources disclosed by LEE to use intelligent control node responsive to the switch  or a detector to generate a sensing signal and to receive and respond to the sensing signal as taught by Turvy Jr. to use lighting control devices within the group and assists in the communication of lighting control events and group monitor in the execution of its responsibilities [Turvy Jr., col. 6, lines 60-67].
Regarding claim 10, LEE discloses the system according to claim 6, wherein the control center is able to indicate the region by the color or the pattern when querying a lookup table that records identifiers corresponding to the plurality of lighting apparatus (Fig. 4A, para 146,  lighting system device have address and network identifier, para 099, control command may control colors or a degree of dimming, or the like, control command may include detailed information related to the pattern of the blinking, blink period, kinds of colors, or a degree of dimming).
Regarding claim 11, LEE discloses the system according to claim 1, wherein the lighting apparatus is standby under the first mode, and is activated to illuminate the color or the pattern under the second mode when receiving an activation signal from a control center or a power-interruption signal (para 099, control command control colors or a degree of dimming, or the like, control command include information related to pattern of blinking, blink period, kinds of colors, or a degree of dimming, para 026, controller manage equipment (e.g., schedules, fault detection, etc.), para 025-026, control operation of LEDs, to turn on/off LEDs, and manage operational states, manage power  consumption or collect state information of light sources, controller manage equipment (e.g., schedules, fault detection, etc.), para 044, terminal 10 apparatuses on/off or changing light intensity of lighting apparatuses mounted in a particular zone).
Regarding claim 12, LEE discloses a lighting apparatus (Abstract, A lighting system to control the lighting device, and a controller to assign an address to the lighting device, para 026, control lighting based on a particular zone or group of light sources (e.g., a floor or room)), comprising: 
a control circuit used to operate the lighting apparatus (para 0141, system use button setting mode, Abstract, controller compares first network identifier to a second network identifier, para 055, lighting controller 20 control signals to lighting device L (e.g., lighting apparatus, switch or sensor) to control same); 
a memory unit recording an identifier that is used to locate the light apparatus with a color or a pattern (para 76, lighting devices 631 to 63N store received second address in a  memory thereof, para 063, building B include a switch 60 to control one or more of lighting apparatuses 41 to 4N, 51 to 5M (e.g., dimming or to turn lighting apparatuses on/off), para 099, control command control colors or a degree of dimming, or the like, control command include detailed information related to pattern of blinking, blink period, kinds of colors, or a degree of dimming); 
a lighting unit, controlled by the control circuit, including a light source that is activated to illuminate the color or the pattern associated with the identifier of the lighting apparatus on a region for indicating where the lighting apparatus is located under the second mode (para 0141, system use button setting mode, Abstract, controller compares first network identifier to a second network identifier, para 099, control command control colors or a degree of dimming, or the like, information related to pattern of the blinking, blink period, kinds of colors, or a degree of dimming); and 
a communication circuit, controlled by the control circuit, used to transmit signals generated by the control circuit or receive signals from another device over the mesh network (para 037, controlling lighting devices to turn on/off or to change a dimming and use network support star, cluster tree and mesh Network topologies).
LEE specifically fails to disclose a control circuit used to operate the lighting apparatus with a first mode or a second mode.
In analogous art, Turvy Jr. discloses a control circuit used to operate the lighting apparatus with a first mode or a second mode (col. 6, lines 34-41, lighting control devices transition to sleep mode and transition to operational mode, col. 13, lines 10-13, lighting control event turn on/off or dim using lighting control group identifier, control characteristics such as set points, modes, and ranges. col. 22, lines 33-36, control mode that permits integrated detector(s) to exert control (lights on/off, dim up/down) of light fixture).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of  lighting system to improve the operation of lighting to allow a more efficient utilization and conservation of energy resources disclosed by LEE to use intelligent control node responsive to the switch  or a detector to generate a sensing signal and to receive and respond to the sensing signal as taught by Turvy Jr. to use lighting control devices within the group and assists in the communication of lighting control events and can visualize the group network topology as a star with the group monitor as the central node and remainder of the group's lighting control devices at points of the star. [Turvy Jr., col. 6, lines 42-53].
Regarding claim 13, LEE discloses the lighting apparatus according to claim 12, wherein, when the lighting apparatus determines any abnormal event occurs, the identifier is sent to a control center (para 026, controller manage equipment (e.g., schedules, fault detection, etc.), para 146, lighting system device have address and network identifier).
Regarding claim 14, LEE discloses the lighting apparatus according to claim 13, wherein the lighting apparatus performs life detection to determine whether the abnormal event occurs and in response to determining that the abnormal event occurs, the identifier is sent to the control center (para 026, controller manage equipment (schedules, fault detection, etc.), para 146,  lighting system address, network identifier, para 038, FIG. 3 (PAN) having tree topology and ZigBee 310 located in center).
Regarding claim 15, LEE discloses the lighting apparatus according to claim 14, wherein the life detection includes a motion detection, a CSI breathing detection or a CSI motion detection (para 043, lighting apparatuses 41 to 4N, 51 to 5M, switch 60, or sensor 70, para 069, controlling and monitoring the lighting apparatus 41 to 4N, 51 to 5M, the switch 60, and/or the sensor 70).
Regarding claim 16, LEE discloses the lighting apparatus according to claim 13, wherein the control center is able to indicate the region by the color or the pattern when querying a lookup table that records identifiers corresponding to the plurality of lighting apparatus (Fig. 4A, para 146,  lighting system device have address and network identifier, para 099, control command may control colors or a degree of dimming, or the like, control command may include detailed information related to the pattern of the blinking, blink period, kinds of colors, or a degree of dimming).
Regarding claim 17, LEE fails to disclose the lighting apparatus according to claim 13, wherein, in the lighting apparatus, the motion detection is performed based on the series of images of the zone.
In analogous art, Turvy Jr. discloses the lighting apparatus according to claim 13, wherein, in the lighting apparatus, the motion detection is performed based on the series of images of the zone (col. 13, lines 10-13, lighting control event turn on/off or dim using lighting control group identifier, control characteristics such as set points, modes, and ranges, col. 22, lines 33-36] and sensors, such as infrared sensors for occupancy or  motion detection, daylight sensor, an audio sensor, a temperature sensor, or other environmental sensor [col. 16, lines 10-15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of  lighting system to improve the operation of lighting to allow a more efficient utilization and conservation of energy resources disclosed by LEE to use intelligent control node responsive to the switch  or a detector to generate a sensing signal and to receive and respond to the sensing signal as taught by Turvy Jr. to use lighting control devices within the group and assists in the communication of lighting control events and group monitor in the execution of its responsibilities [Turvy Jr., col. 6, lines 60-67].
Regarding claim 18, LEE discloses the lighting apparatus according to claim 12, wherein the lighting apparatus is standby under the first mode, and is activated to illuminate the color or the pattern under the second mode when receiving an activation signal from a control center or a power-interruption signal (para 099, control command control colors or a degree of dimming, or the like, control command include detailed information related to pattern of the blinking, blink period, kinds of colors, or a degree of dimming, para 025-026, control operation of LEDs, to turn on/off LEDs, and manage the operational states, manage power  consumption or collect state information of light sources, controller manage equipment (e.g., schedules, fault detection, etc.), para 044, terminal 10 manage state information and power  consumption in real-time, including turning lighting apparatuses on/off or changing light intensity of lighting apparatuses mounted in a particular zone).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mirza Alam whose telephone number is (469) 295-9286.  The examiner can normally be reached on Monday-Thursday 7:30AM-6:00PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for Published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRZA F ALAM/Primary Examiner, Art Unit 2689